DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang [US 2012/0044863].
As claim 1, Huang discloses a network distribution method, applied to a Power Line Communication (PLC) sub-device, comprising: acquiring Wi-Fi configuration information from a PLC parent device through a power line in response to the PLC sub-device to be distributed accessing the power line [Fig 7 discloses a wireless Ethernet extension station “PLC sub-device” couples to power line network, send a request for a wireless network configuration to wireless Ethernet extension controller “PLC parent”];  and performing Wi-Fi configuration on the PLC sub-device based on the Wi-Fi configuration information [Fig 7 discloses after receiving the wireless configuration, the wireless Ethernet extension station set up the wireless network, See Fig 5 and 6]. 
As claim 2, Huang discloses the acquiring Wi-Fi configuration information from a PLC parent device through a power line in response to the PLC sub-device to be distributed accessing the power line comprises one of: determining the PLC parent device in a power circuit where the PLC sub-device is located in response to the PLC sub-device to be distributed accessing a power line; sending a Wi-Fi configuration information acquisition request to the PLC parent device [Fig 7 discloses after establishing a connection between wireless Ethernet controller and wireless Ethernet station, the wireless Ethernet station receives a response which includes a wireless configuration]; and receiving Wi-Fi configuration information returned by the PLC parent device [Fig 7A, S713]; and receiving broadcast information sent from a PLC parent device in a power circuit where the PLC sub-device is located in response to the PLC sub-device to be distributed accessing a power line [Fig 7A discloses controller send a broadcast packet, Ref S711]; and acquiring Wi-Fi configuration information included in the broadcast information [Fig 7, Ref S713].
As claim 3, Huang discloses connecting to an external network by using the PLC parent device as a bridge through the power line [Fig 9, Ref 900].
As claim 4, Huang discloses comprising at least one of: sending status change information to the PLC parent device [Fig 7a, station send to controller a message, I am on-line now]; and receiving a control instruction issued by the PLC parent device [Fig 12, Ref S1210], and performing an operation corresponding to the control instruction [Fig 12, Ref S1230, the new controller will switch to a role of station after receiving a message that another node is a parent].
As claim 5, Huang discloses a network distribution method, applied to a Power Line Communication (PLC) parent device, the method comprising: setting in advance Wi-Fi configuration information [Fig 7A, Ref S703]; and providing the Wi-Fi configuration information to a PLC sub-device to be distributed through a power line, in response to the PLC sub-device to be distributed accessing the power line, to make the PLC sub-device to be distributed to perform network distribution based on the Wi-Fi configuration information [Fig 7, Ref S711 and S713 discloses station set up a wireless network based on the received wireless configuration from controller after connecting to power line network].
As claim 6, Huang discloses connecting the PLC sub-device with an external network by using the PLC parent device as a bridge through the power line, to make the PLC sub-device connected to an external network through the PLC parent device [Fig 9 discloses Ref 900 “parent PLC device” allows stations “Fig 8, Ref 640” that couples to Ref 901 to exchange data with internet “external network]. 
As claim 7, Huang discloses storing in advance control logic information between at least two PLC sub-devices [Fig 7B discloses a controller storing information of stations]; determining a second PLC sub-device and a control instruction that triggers a second default behavior of the second PLC sub-device based on the control logic information in response to a first default behavior occurring in a first PLC sub-device [Fig 7B discloses stations that coupled to power network are automatically receives wireless configuration as a default configuration in order to set up the wireless mule in the stations, Par. 0083]; and sending the control instruction to the second PLC sub-device through the power line to trigger the second PLC sub-device to perform the second default behavior [Fig 7B and Par. 0083 discloses send wireless configuration to second stations in order to allow the second station to setup its wireless module]. 
As claim 8, Huang discloses the PLC parent device is a router device provided with a PLC chip [Fig 9, Ref 900 and Fig 5 discloses 530 is PLC chip]. 
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1. 
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2. 
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3. 
 As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4. 
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5. 
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 6. 
 As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 7. 

As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 19, Huang discloses a smart home system implementing the network distribution method according to claim 1, comprising a plurality of smart devices including the PLC sub-device [Fig 6, Ref 600] and a router [Fig 9, Ref 900], wherein: the PLC parent device is configured to send the Wi-Fi configuration information to the PLC sub-device to be distributed, and the PLC sub-device is configured to perform network distribution based on the Wi-Fi configuration information through the router [Fig 7 discloses PLC sub-device which get wireless configuration from a gateway between internet and power line network, configures the wireless device based on wireless configuration in order to distribute via the router].
As claim 20, Huang discloses PLC sub-device is configured to automatically realize network distribution upon being electrically coupled to the power line through an electrical power coupler [Fig 4 discloses PLC configured with an automatically function “broadcast packets” to realize network distribute when couples to power-line].
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.
In response to pages 9-12, the applicant states that Huang fails to disclose acquiring Wi-Fi configuration information from a PLC parent device through a power line in response to the PLC sub-device to be distributed accessing the power line.  In reply, Huang discloses a user for setup a wireless configuration on a parent device which coupled to power line wherein the wireless configuration distributes via power line from pare device to a sub-device when the sub-device accesses to power line [Par. 0071, 0073-0078].  Furthermore, Huang discloses the sub-device will automatic receive wireless configuration from parent device when it accesses to power line or parent automatic distributes the wireless configuration when sub-device accesses/couples the power line  [par. 0080-0086 and 0112-0113].  So, the teaching of Huang discloses the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dewan [US 2019/0349366] discloses a method and system for configuring a wireless network based on the received WIFI configuration via PLC.
Mody [US 2006/0018328] discloses a method and system for configuring an adapter to convey data via PLC.
Huang [US 2012/0044856] discloses a method and system for acquiring WIFI configuration from a parent via PLC.
Ruiz Lopez [US 2011/0317603] disclose a method and system for request a wireless network configuration via PLC.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414